Citation Nr: 1713506	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12 24-229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss.

2. Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was exposed to loud noise and sustained acoustic trauma during service. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2015). As the instant decision grants service connection for bilateral hearing loss and tinnitus, no further discussion of VA's duties to notify and to assist is necessary.

II. Service Connection for Hearing Loss and Tinnitus 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

With respect to the first service connection element, a current diagnosis, the Veteran was afforded a VA audiological examination in June 2010 that provided a diagnosis of bilateral sensorineural hearing loss. Audiometry revealed that the Veteran's puretone thresholds, in decibels, were:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
60
70
85
100
Left Ear
30
60
75
80
90

Speech audiometry revealed speech recognition ability of 72 percent in the left ear and 80 percent in the right ear. Based on the foregoing data, the evidence shows that the Veteran has a current hearing loss disability for VA purposes.  The examiner provided a negative opinion regarding service etiology.

With respect to the second service connection element, an in-service incurrence, the Veteran asserts that he has bilateral hearing loss and tinnitus, which are due to in-service noise exposure.  As indicated above, the record demonstrates that the Veteran served on active duty from June 1951 to May 1955, to include service in the Republic of Korea. He has asserted in-service noise exposure from jet engines and periodic gun firing while serving on an aircraft carrier ship. To this end, the Board observes that the Veteran's report of in-service noise exposure is consistent with the evidence of record, which confirms that he served on the USS Princeton (CVS-37) in the Republic of Korea during the Korean War.

With respect to the third service connection element, evidence of a nexus between the Veteran's current bilateral hearing loss as well as tinnitus and his in-service noise exposure, the Board notes that in the February 2017 report, Dr. M.K. provided a positive medical nexus opinion concerning the etiology of hearing loss and tinnitus.  The clinician opined that the Veteran's hearing loss and tinnitus was more likely than not caused by, was a result of, or has been worsened by military service based noise exposure.  The Board finds that this opinion is at least as probative as the negative VA examination, after review of the rationales used.

The Board has weighed the probative evidence of record and finds that the evidence is at least in equipoise. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


